Citation Nr: 0522539	
Decision Date: 08/18/05    Archive Date: 08/25/05	

DOCKET NO.  04-09 714	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an effective date prior to October 16, 2001 
for a grant of service connection for multiple disabilities 
and for a total evaluation based upon individual 
unemployability due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Patricia A. Talpins, Associate Counsel




INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from rating decisions dated in June 2002 
and in March 2003 of the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Louis, Missouri, in which the RO 
granted service connection for multiple disabilities and a 
total evaluation based upon individual unemployability and 
initially assigned effective dates for those grants of April 
26, 2002.  The veteran, who had active service from February 
1941 to September 1945 and was a prisoner of war of the 
German government from April 1944 to May 1945, appealed the 
effective dates to the BVA.  In a February 2004 rating 
decision, the RO granted an earlier effective date for the 
grants of service connection for the multiple disabilities as 
well as an earlier effective date for a total rating based on 
individual unemployability of October 16, 2001.  Thereafter, 
the RO referred the case to the Board for appellate review.


REMAND

A preliminary review of the record discloses a need for 
further development prior to final appellate review.  In this 
regard, the veteran contends that he is entitled to an 
earlier effective date for the grants of service connection 
for: (1) bilateral hearing loss, (2) dysthymic disorder, (3) 
traumatic arthritis of the left ankle, and (4) 
gastroesophageal reflux disease with hiatal hernia; as well 
as the grant of a total evaluation based upon individual 
unemployability due to service-connected disabilities.  

The Board finds that appropriate notice of the Veterans 
Claims Assistance Act of 2000 (VCAA) has not been provided to 
the veteran in connection with his earlier effective date 
claims.  In this regard, the Board notes that the Chief Legal 
Officer of the VA has determined that in instances where a 
veteran has received adequate VCAA notice in connection with 
a service connection claim, further notice of the VCAA does 
not appear to be required when the veteran raises an 
increased rating claim in his Notice of Disagreement 
following the grant of service connection.  See VAOPGCPREC 8-
2003 (Dec. 22, 2003) ("if, in response to notice of its 
decision on a claim for which VA has already given the 
Section 5103(a) notice, VA receives a notice of disagreement 
that raises a new issue, Section 7105(d) requires VA to take 
proper action and issue a statement of the case if the 
disagreement is not resolved, but Section 5103(a) does not 
require VA to provide notice of the information and evidence 
necessary to substantiate the newly raised issue").  In this 
case, however, no such letter was provided to the veteran in 
connection with his initial service-connected claims as 
required by 38 U.S.C.A. § 5103(a), 38 C.F.R. § 3.159(b) and 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  While the 
RO sent a notice letter to the veteran in November 2002, 
after the grant of service connection for dysthymic disorder 
and gastroesophageal reflux disease, this letter did not 
conform to the requirements of the VCAA.  

The United States Court of Appeals for Veterans Claims 
(Court) has strictly construed the VA's obligation to provide 
the appropriate VCAA content-complying notice to a claimant. 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In this 
regard, notice consistent with the requirements of 38 
U.S.C.A. § 5103(a), 38 C.F.R. § 3.159(b), and Quartuccio, 
must inform a claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim, (2) 
that VA will seek to provide, and (3) that the claimant is 
expected to provide.  Furthermore, as indicated in 38 C.F.R. 
§ 3.159(b), in what can be considered a fourth element of the 
requisite notice, the VA must also request that a claimant 
provide any evidence in the claimant's possession that 
pertains to the claim. 38 C.F.R. § 3.159(b)(1); see 38 
U.S.C.A. § 5103A(g).  The November 2002 letter did not 
contain this information.  As such, the Board finds the 
November 2002 letter inadequate for purposes of the VCAA and 
that the General Counsel VAOPGCPREC 8-2003 opinion is 
inapplicable.  This procedural defect must be remedied prior 
to the continuation of this appeal.  

Therefore, this case is being returned to the RO via the 
Appeals Management Center (AMC) in Washington, D.C., and the 
VA will notify the veteran if further action on his part is 
required.  Accordingly, this case is REMANDED for the 
following actions:

The RO should ensure that the veteran is 
provided with VCAA notification in 
connection with his claim for an earlier 
effective date for his multiple service-
connected disabilities and his total 
evaluation based upon individual 
unemployability due to service-connected 
disabilities consistent with the 
requirements of 38 U.S.C.A. § 5103(a), 38 
C.F.R. § 3.159(b)(1) and Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

When the development requested has been completed, the case 
should again be reviewed by the RO.  If the benefit sought is 
not granted, the veteran and his representative should be 
furnished a Supplemental Statement of the Case and be 
afforded a reasonable opportunity to respond before the 
record is returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time. The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
veteran unless he is notified.



	                        
____________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2004).


